Citation Nr: 1401849	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a sinus node dysfunction with pacemaker implantation in excess of 30 percent.

2.  Entitlement to a compensable rating for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2000 and July 2008.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that assigned a 0 percent rating for a sinus node dysfunction and an August 2009 rating decision that assigned a 0 percent rating for a seizure disorder, secondary to a sinus node dysfunction.  An April 2010 rating decision granted an increased rating for a sinus node dysfunction of 30 percent.  However, as that grant does not represent a total grant of benefits sought, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a compensable rating for a seizure disorder is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

The Veteran's sinus node dysfunction has not manifested more than one episode of congestive heart failure in a year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with ejection fraction of 30 to 50.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a sinus node dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7011 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters sent in March 2008 and December 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the claims that occurred in January 2012, May 2009, and March 2008.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating is assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

A sinus node dysfunction is rated as ventricular arrhythmias under Diagnostic Code 7011.  38 C.F.R. § 4.104 (2013).  The criteria include references to metabolic equivalents (METs).  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2013).

The Veteran's sinus node dysfunction is currently rated at a 30 percent, under Diagnostic Code 7011.  38 C.F.R. 4.104 (2013).  The Veteran asserts that a higher disability rating is warranted for his sinus node dysfunction.
 
Under Diagnostic Code 7011, a 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 to 50 percent.  A 30 percent rating is warranted for sinus node dysfunction that results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted for documented sinus node dysfunction that results in workload greater than 7 METs , but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  38 C.F.R. 4.104, Diagnostic Code 7011 (2013).  

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.

A March 2008 stress test was administered to the Veteran that evaluated his METs as 7.3.  The Veteran's heart was determined to be of normal size and the Veteran complained of no chest pain during the test.  The VA examiner also noted that the Veteran underwent pacemaker implantation in July 2007 that had a current atrial rate of 80.

In June 2009, the Veteran was scheduled to undergo a stress test but was instructed not to exert himself by his private cardiologist due to his complaints of near syncopal episodes.  Therefore, a stress test was unable to be conducted to determine the Veteran's METs.

In January 2012, the Veteran underwent an additional VA examination concerning his heart condition.  An interview-based METs test was given to the Veteran which resulted in a METs evaluation of greater than 5 but less than 7.  Also noted by the VA examiner was a January 2011 echocardiogram that measured the Veteran's left ventricular ejection fraction (LVEF) at 55 percent.  With regard to the functional impact of the Veteran's cardiac condition, the VA examiner reported that the Veteran's ability to work was not negativity impacted as the only restrictions were working around strong magnets due to his pacemaker and performing large amounts of physical exertion.  

From August 2007 to present, the Veteran has been under that care of a private physician, Dr. E., concerning his cardiac issues including the Veteran's reports of experiencing lightheadedness and being dizzy up to two times per day.  A September 2011 note from Dr. E., described that the Veteran experienced recurrent syncopes of neurocardiogenic etiology of a chronic nature that required continued medical treatment and therapeutic lifestyle interventions.

The Board finds that the January 2012 VA examination most probative evidence of a finding that a rating higher that 30 percent is not warranted for a sinus node dysfunction.  There is no contradicting evidence in the claims file or any other medical or lay evidence that rebuts the VA examiner's medical findings.  The Veteran's METs was 5 to 7 that resulted in fatigue and was found to be consistent with activity such as walking one flight of stairs, golfing without a cart, mowing the lawn, and heavy yard work such as digging.  The Veteran did not have any reports or incidents of congestive heart failure.  An echocardiogram indicated the Veteran showed evidence of cardiac dilation and only negatively affected his occupational function by avoiding large magnets and strenuous activity.  Also of note is a January 2012 echocardiogram that showed a LVEF of 55 percent, which would have to be at 50 percent or less to qualify the Veteran for a higher rating.

At no time has the Veteran demonstrated a workload greater than 3 METs but less than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  There is also a lack of evidence that the Veteran has experienced a LVEF of 30 to 50 percent.  A stress tests indicated that Veteran's METs is greater than 5 METs but not greater than 7 METs.  Moreover, none of the Veteran's private treatments have indicated a METs level or a LVEF that would qualify the Veteran for a higher disability rating for his sinus node dysfunction.  In addition, the evidence does not show more than one episode of acute congestive heart failure in a year.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent.

The Board has reviewed the Veteran's statements submitted in support of his claim of entitlement to a higher initial rating.  The Veteran has stated that he is entitled to a higher rating in excess of 30 percent due to the severity of his sinus node dysfunction.  The Veteran has stated that he has chronic chest discomfort and daily episodes of light headedness.  He also stated that he experiences near-syncopal episodes in which his pacemaker is the only measure that prevents him from having a full syncope episode.  He also stated that he has the same symptoms he had before the implantation of this pacemaker but he no longer passes out completely.  

The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such as light headedness and chest pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of a sinus node dysfunction and estimation of METs requires medical expertise that the Veteran has not shown he possesses, and determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's sinus node dysfunction has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the evaluation.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's sinus node dysfunction are contemplated by the schedular criteria.  38 C.F.R. § 4.104 (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by those types of symptoms listed.  Essentially, the Veteran has reported light headedness and chest discomfort which examiners have considered in their diagnosis.  Examiners have also assigned METs values for the Veteran's workload capability, specifically METs between 5 and 7.  Those METs levels are contemplated by the schedular criteria.  38 C.F.R. § 4.104 (2013).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate the different levels of severity that the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings as neither his METs levels nor his LVEF qualify for a higher rating and he has not demonstrated more than one episode of acute congestive failure in any year.  Therefore, the Board declines to remand this matter for referral for extraschedular consideration because the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and the assigned schedular rating is adequate.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). 

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for a sinus node dysfunction.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increase disability evaluation for a sinus node dysfunction with pacemaker implantation in excess of 30 percent, is denied


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran last underwent a VA examination concerning his claim for a compensable rating for a seizure disorder secondary to a sinus node dysfunction in January 2012.  During that examination, the examiner reported that the Veteran was not prescribed continuous medication for the control of seizure activity and had not experienced a seizure since the implantation of a pacemaker in 2007.

In January 2013, the Veteran underwent treatment at the University of Kansas Hospital, where physicians evaluated the Veteran for seizure activity using an EEG.  The results from the EEG indicated that the Veteran displayed intermittent left temporal sharp wave discharges, which were a potential source for epileptic seizures.  The report also notes that the Veteran was prescribed Trileptal, an anti-seizure medication. 

Due to the new medical evidence that was not of record during the last VA examination in January 2012.  The Board finds that additional development is needed to fulfill the duty to assist the Veteran with his claim.  38 C.F.R. § 3.159 (2013).

On remand, the Veteran will be asked to identify the physician that prescribed the anti-seizure medication, Trileptal, and also identify any outstanding treatment records that pertain to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the physician that prescribed him Trileptal and any other treatment records that may be available of treatment for a seizure disorder.  Request any identified records.

2.  Obtain from the Veteran authorization for the release of all treatment records from the University of Kansas Hospital.  Once authorization is provided by the Veteran, request all treatment records from the University of Kansas Hospital.

3.  Schedule the Veteran for a VA examination of his seizure disorder.  The examiner must review the claims file and must note that review in the report.  The examiner should state the type and frequency of any seizures experienced.  The examiner should state whether or not continuous medication is necessary for control of any seizures.  The examiner should state what occupational impairment is caused by the seizures.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


